 

Case 4:19-cv-01424-YGR. Document 100 Filed 03/06/20 Page 1 of 3

pe,

BUCHALTER

A Professional Corporation

GLENN P. ZWANG (SBN: 112295) _
JEFFREY M. JUDD (SBN: 136358)
PETER BALES (SBN: 251345)

55 Second Street, Suite 1700

San Francisco, CA 94105-3493
Telephone: 415.227.0900

Fax: 415.227.0770

Email: ezwang(@buchalter.com
jjudd@buchalter.com
pbales@buchalter.com

Attorneys for Plaintiff
THE VINEYARD HOUSE, LLC

So Ob DID DA BP Wp

UNITED STATES DISTRICT COURT

_—

NORTHERN DISTRICT OF CALIFORNIA - OAKLAND

— pa
No

THE VINEYARD HOUSE, LLC, Case No. 4:19-cv-1424-YGR

—
Go

Plaintiff and Consolidated Case JOINT STATEMENT REGARDING
Defendant, PARTIES’ AGREEMENT AS TO THE
SCHEDULING OF EXPERT WITNESSES

—
fs

vs.

—
NA

CONSTELLATION BRANDS U.S.
OPERATIONS, INC.,

—
aN

Defendant and Consolidated
Case Plaintiff.

_—
oo

 

 

NY NY NY NY HY NH WH LP |
SIA vw KB DO NY -F SS

 

 

NO
oo

BUCHALTER 1
A PROFESSION AL CORPORATION

 

 

SAN FRANCISCO

JT STMT RE: PARTIES’ AGMT SCHEDULING EXPERT WITNESSES — CASE NO. 4:19-CV-1424-YGR
BN 39744728v1
 

 

Case 4:19-cv-01424-YGR Document 100 Filed 03/06/20 Page 2 of 3

 

 

1 As directed by the court in the Order Re: Pretrial and Trial Scheduling, and Consolidating
2|| Related Case and Administratively Closing 4:20-cv-00238-YGR, filed February 25, 2020, as
3|) Document 97, the parties in the above-captioned action, through their counsel, respectfully submit
4|| this Joint Statement Regarding the Parties’ Agreement as to the Scheduling of Expert Witnesses,
5|| as follows:
6 Prior to learning that the court is now available to hold trial on April 29, and 30, the
7|| parties had discussed scheduling restrictions that pertain to their respective expert witnesses, and
8|| agreed to work with each other to accommodate each other’s expert, fact, and non-party witnesses
9] even if it requires taking the witnesses out of order. Given this flexibility, and with two
10|| additional trial days now available, the parties do not believe the scheduling restrictions will pose
11]| any significant scheduling difficulties. Specifically, the parties have agreed that: (a) Nova
12)) Cadamatre will be allowed to testify on or before April 24; (b) Mark De Vere will testify on April
13]| 24; (c) Professor David Reibstein will testify on April 28; (d) Dr. Susan Schwartz MacDonald
14|| will testify on either April 27 or April 28; and (e) Mr. John Jarosz will testify on or before April
15|| 24. The parties will work together to schedule the remaining witnesses, even if it requires taking
16]| witnesses out of traditional sequence as to Plaintiff/Defendant.
17 To ensure the trial is concluded, and with the understanding that the parties intend to close
18] trial by April 28, we respectfully request the court hold April 29 and 30 “in reserve” in the event
19] something unforeseen requires an additional day or two of trial.
20] DATED: March 6, 2020 BUCHALTER, A PROFESSIONAL CORPORATION
21 By: /s/ Jeffrey M. Judd
29 Jeffrey M. Judd
Attorneys for Plaintiff and Consolidated Case
23 Defendant The Vineyard House
24 DATED: March 6, 2020 HUNTON ANDREWS KURTH LLP
25 .
By: /s/ Erik C. Kane
26 Erik C. Kane .
Attorneys for Defendant and Consolidated Case
27 Plaintiff Constellation Brands U.S. Operations, Inc.
28

 

 

BUCHALTER 2
A PROFESSIONAL CORPORATION

 

 

SAS Francisco

JT STMT RE: PARTIES’ AGMT SCHEDULING EXPERT WITNESSES — CASE NO. 4:19-CV-1424-YGR
BN 39744728v1
Case 4:19-cv-01424-YGR Document 100 Filed 03/06/20 Page 3 of 3

| CERTIFICATE OF SERVICE .
2 The undersigned certifies that the Joint Statement Regarding Parties’

3|; Agreement as to the Scheduling of Expert Witnesses was served electronically

4) upon the following parties by the CM/ECF system on this 6th day of March, 2020.

Timothy J. Carlstedt

6] (tcarlstedt@huntonak.com)

4|| HUNTON ANDREWS KURTH LLP
50 California Street, Suite 1700

8! San Francisco, CA 94111

g|| Tel.: (415) 975-3700

0 Fax: (415) 975-3701

11|| Edward T. Colbert
(ecolbert@huntonak.com)

121) Erik C. Kane

13/) (ekane@huntonak.com)

William M. Merone

14) (wmerone@huntonak.com)

15|| HUNTON ANDREWS KURTH LLP
2200 Pennsylvania Avenue, N.W.

16)| Washington, D.C. 20037

17|| Tel.: (202) 955-1500

ig Fax: (202) 778-2201

19|| Counsel for Constellation Brands U.S. Operations, Inc.

20

DATED: March 6, 2020 BUCHALTER

71 A Professional Corporation

22
23 By: /s/ Karen Kosola
24
25
26
27

 

 

28
BN 39752763v1

BUCHALTER CERTIFICATE OF SERVICE
A PRODESSION AL CORPORATION

 
